  Case 3:19-cv-01344-DEP Document 20 Filed 03/02/21 Page 1 of 26




            IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF NEW YORK
________________________

JESSICA R.,

                 Plaintiff,
           v.                                   Civil Action No.
                                                3:19-CV-1344 (DEP)

ANDREW SAUL, Commissioner of
Social Security,

                 Defendant.

__________________________

APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

LACHMAN & GORTON LAW FIRM                 PETER A. GORTON, ESQ.
1500 East Main St.
P.O. Box 89
Endicott, NY 13761-0089

FOR DEFENDANT

HON. ANTOINETTE L. BACON                  DANIEL TARABELLI, ESQ.
Acting United States Attorney             Special Assistant U.S. Attorney
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                  ORDER

     Currently pending before the court in this action, in which plaintiff
   Case 3:19-cv-01344-DEP Document 20 Filed 03/02/21 Page 2 of 26




seeks judicial review of an adverse administrative determination by the

Commissioner of Social Security (“Commissioner”), pursuant to 42 U.S.C.

§§ 405(g) and 1383(c)(3), are cross-motions for judgment on the

pleadings.1 Oral argument was heard in connection with those motions on

February 24, 2021, during a telephone conference conducted on the

record. At the close of argument, I issued a bench decision in which, after

applying the requisite deferential review standard, I found that the

Commissioner=s determination resulted from the application of proper legal

principles and is supported by substantial evidence, providing further detail

regarding my reasoning and addressing the specific issues raised by the

plaintiff in this appeal.

      After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is

incorporated herein by reference, it is hereby

      ORDERED, as follows:

      1)     Defendant=s motion for judgment on the pleadings is



      1       This matter, which is before me on consent of the parties pursuant to 28
U.S.C. ' 636(c), has been treated in accordance with the procedures set forth in
General Order No. 18. Under that General Order once issue has been joined, an action
such as this is considered procedurally, as if cross-motions for judgment on the
pleadings had been filed pursuant to Rule 12(c) of the Federal Rules of Civil
Procedure.

                                          2
  Case 3:19-cv-01344-DEP Document 20 Filed 03/02/21 Page 3 of 26




GRANTED.

      2)    The Commissioner=s determination that the plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is AFFIRMED.

      3)    The clerk is respectfully directed to enter judgment, based

upon this determination, DISMISSING plaintiff=s complaint in its entirety.




Dated:      March 2, 2021
            Syracuse, NY




                                      3
Case 3:19-cv-01344-DEP Document 20 Filed 03/02/21 Page 4 of 26




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
JESSICA R.,

                         Plaintiff,
vs.                                           3:19-CV-1344

ANDREW SAUL,
Commissioner of Social Security,

                         Defendant.
-------------------------------------------------------x

            DECISION held on February 24, 2021
           before the HONORABLE DAVID E. PEEBLES

        United States Magistrate Judge, Presiding


                  APPEARANCES (by telephone)

For Plaintiff:      LACHMAN, GORTON LAW FIRM
                    Attorneys at Law
                    1500 East Main Street
                    Endicott, NY 13761
                      BY: PETER A. GORTON, ESQ.

For Defendant:      SOCIAL SECURITY ADMINISTRATION
                    Office of Regional General Counsel
                    15 Sudbury Street
                    Boston, MA 02203
                      BY: DANIEL STICE TARABELLI, ESQ.




                Eileen McDonough, RPR, CRR
           Official United States Court Reporter
                       P.O. Box 7367
                  Syracuse, New York 13261
                       (315)234-8546
       Case 3:19-cv-01344-DEP Document 20 Filed 03/02/21 Page 5 of 26

               Decision - 2/24/2021 - 19-cv-1344                        2


1              THE COURT:    Let me begin by thanking both counsel
2    for excellent presentations.      I enjoyed working with you.

3              Plaintiff has commenced this proceeding pursuant to

4    42, United States Code, Sections 405(g) and 1383(c)(3) to
5    challenge an adverse determination by the Commissioner of

6    Social Security.

7              The background is as follows.        Plaintiff was born
8    in July of 1991.    She is currently 29 years of age.        She was

9    25 years old at the time of the alleged onset -- or, the
10   amended alleged onset date of August 1, 2016.         Plaintiff

11   stands approximately 5-foot 2-inches in height, and has

12   weighed between 245 and 250 pounds at various points.
13   Plaintiff is single and has no children.        She lives in

14   Binghamton in an apartment with her mother.        Plaintiff is

15   right-handed.   She has no driver's license.
16             Plaintiff has a high school education.         She

17   received an IEP diploma and was in special education classes
18   where she was classified apparently as learning disabled.

19   She also attended two semesters at Broome Community College.

20   She did receive some accommodations due to her psychological
21   conditions at the college, and ultimately stopped going or

22   attending out of frustration.      Plaintiff also participated in

23   a Catholic Charities Work Training Program.
24             Plaintiff stopped working in August of 2015 while

25   she was undergoing work training in a cafe.        Her past work
       Case 3:19-cv-01344-DEP Document 20 Filed 03/02/21 Page 6 of 26

                 Decision - 2/24/2021 - 19-cv-1344                      3


1    includes as a cashier in various settings, a cleaner, and an
2    overnight stocker.    The Administrative Law Judge concluded

3    that none of those positions constituted substantial gainful

4    activity.
5                Plaintiff physically suffers from a lower back

6    issue, obesity, and hypertension.       The hypertension appears

7    to be medically controlled.      In terms of her back, an X-ray
8    from August 12, 2016, that appears at 390 of the

9    Administrative Transcript, showed moderate degenerative
10   spondylosis, meaning disc space narrowing and osteophyte

11   formation, at L1-L2, but no compression fracture.         The

12   impression is listed as, quote, "degenerative changes."
13               The plaintiff suffers from mental impairments that

14   have been variously described, and including as low

15   borderline intellectual functioning.       Testing at one point
16   revealed a full scale IQ of 70.      Bipolar disorder, borderline

17   personality disorder, schizo-affective disorder, adjustment
18   disorder with depressed mood.      She has a history of cutting,

19   suicide attempts and ideation, homicidal ideation, auditory

20   hallucination, paranoid delusions.
21               She treats primarily with UHS Primary Care where

22   she sees Physician Assistant Erica Hill and has since March

23   of 2016.    She has treated with Dr. Sobia Mirza, a
24   psychiatrist, who she sees one time per month and has for

25   roughly four years, as well as LMSW Megan Hagerbaumer, who
       Case 3:19-cv-01344-DEP Document 20 Filed 03/02/21 Page 7 of 26

               Decision - 2/24/2021 - 19-cv-1344                        4


1    she also sees approximately one time per month and has for
2    four years.

3              As plaintiff's counsel pointed out, the record

4    reveals several hospitalizations for psychiatric conditions,
5    including October 13, 2014 to November 1, 2014, that's at 354

6    of the Administrative Transcript.       There is reference to

7    December 2, 2014 at 354 to 356.      April 25, 2016 to April 29,
8    2016, she was hospitalized, that's at 336 and 635, for

9    cutting her wrist.    She had been drinking and engaged in a
10   family argument which appears to have precipitated that

11   hospitalization.    She was hospitalized between June 28 and

12   June 30, 2016.    That's at 402 to 404, 333 to 336, and 635 of
13   the Administrative Transcript.      That was precipitated by

14   suicidal thoughts brought on because her ex-boyfriend moved

15   into the same apartment complex that she was living in with a
16   new girlfriend.    There were also hospitalizations in March of

17   2017 for suicidal thoughts.      That's at 400 and 635.      She was
18   apparently sent to the hospital by her psychiatrist.          She was

19   hospitalized in April, late April to early May of 2017,

20   that's at 398 and 638, with auditory hallucinations and
21   persecutory delusions.     Again hospitalized in January 2019

22   with suicidal and homicidal thoughts and depression.

23   Apparently that was precipitated by an argument with
24   plaintiff's aunt.

25             Plaintiff has been prescribed several medications,
       Case 3:19-cv-01344-DEP Document 20 Filed 03/02/21 Page 8 of 26

                Decision - 2/24/2021 - 19-cv-1344                        5


1    including Citalopram, Metoprolol, Trazodone, Mirtazapine,
2    Olanzapine, Ibuprofen, Tylenol, Remeron, Celexa, Latuda, and

3    a muscle relaxant.

4               In terms of activities of daily living, plaintiff
5    is able to shower, dress, shop with her mother.         She does

6    some walking.   She does some laundry.      She does -- I'm sorry,

7    some cooking, not walking; I can't read my own notes.          Some
8    laundry.   She cleans, sweeps, mops, vacuums, takes out the

9    garbage, watches television, listens to music.         She smokes
10   approximately two cigarettes per day.

11              Procedurally, plaintiff applied for Title II and

12   Title XVI benefits on June 14, 2016, alleging an onset date
13   of January 1, 2013.    The onset date was later amended on

14   advice of counsel or with advice of counsel to August 1,

15   2016, which took out of play the Title II application,
16   leaving only the Supplemental Security Income, or SSI,

17   application.
18              A hearing was conducted on October 10, 2018, by

19   Administrative Law Judge Elizabeth Koennecke.         A supplemental

20   hearing with a vocational expert was conducted on March 11,
21   2019.   ALJ Koennecke issued a decision on March 19, 2019,

22   that was adverse to the plaintiff.       That became a final

23   determination of the Agency on September 17, 2019, when the
24   Social Security Administration Appeals Council denied

25   plaintiff's request for review.
       Case 3:19-cv-01344-DEP Document 20 Filed 03/02/21 Page 9 of 26

               Decision - 2/24/2021 - 19-cv-1344                        6


1              This action was commenced on October 31, 2019.           The
2    Commissioner does not argue that it is untimely, and it

3    appears to the Court that it is, in fact, timely.

4              In her decision, ALJ Koennecke applied the familiar
5    five-step sequential test for determining disability.

6              She found that plaintiff had not engaged in

7    substantial gainful activity since August 1, 2016.
8              At step two, ALJ Koennecke concluded that plaintiff

9    does suffer from mental impairments that have been variously
10   characterized, and she does not specify precisely what

11   impairments she is considering, although she does state that

12   plaintiff claims disability due to depression, learning
13   disability, schizophrenia, personality disorder, and bipolar

14   disorder in terms of the mental impairments.

15             At step three, ALJ Koennecke concluded that
16   plaintiff's conditions do not meet or medically equal any of

17   the listed presumptively disabling conditions set forth in
18   the Commissioner's regulations, specifically considering

19   listings 12.03, 12.04, 12.06 and 12.08, all of which address

20   mental impairments or psychological impairments.         The
21   conclusion was that the B criteria and the C criteria of

22   those regulations were not met.      She also considered listing

23   12.04 and found a low IQ, but no diminishment or deficits in
24   adaptive functioning.

25             At the next stage, ALJ Koennecke concluded that
      Case 3:19-cv-01344-DEP Document 20 Filed 03/02/21 Page 10 of 26

              Decision - 2/24/2021 - 19-cv-1344                         7


1    plaintiff is capable of performing a full range of work at
2    all exertional levels, with the following limitations

3    addressing her mental or psychological impairments.         The

4    claimant has the very basic capacity to read, spell, or
5    perform mathematical calculations.      The claimant retains the

6    ability to:   Understand and follow simple instructions and

7    directions; perform simple tasks independently; maintain
8    attention and concentration for simple tasks; regularly

9    attend to a routine and maintain a schedule; handle simple,
10   repetitive work-related stress in that she can make

11   occasional decisions directly related to the performance of

12   simple tasks in a position with consistent job duties that
13   does not require the claimant to supervise or manage the work

14   of others; should avoid work requiring more complex

15   interaction or joint effort to achieve work goals, for
16   example, work performed alone except for normal supervision;

17   can have no contact with the public.
18             At step four, Administrative Law Judge Koennecke

19   concluded that plaintiff does not have any past relevant work

20   to consider, and thus proceeded to step five.
21             With the assistance of testimony from a vocational

22   expert, who was given a hypothetical that parallelled the

23   residual functional capacity finding, the Administrative Law
24   Judge concluded that plaintiff is capable of performing

25   available work in the national economy, and cited
      Case 3:19-cv-01344-DEP Document 20 Filed 03/02/21 Page 11 of 26

                 Decision - 2/24/2021 - 19-cv-1344                      8


1    representative occupations of hand packager, laundry worker,
2    and industrial cleaner, and thus concluded that plaintiff was

3    not disabled at the relevant times.

4                The standard of review, as the Commissioner has
5    argued, in this case is extremely deferential.        My job is to

6    determine whether correct legal principles were applied and

7    that the resulting determination is supported by substantial
8    evidence.    Substantial evidence, of course, is defined as

9    such relevant evidence as a reasonable mind would consider
10   sufficient to support a conclusion or finding.        The Second

11   Circuit Court of Appeals in Brault versus Social Security

12   Administration Commissioner, 683 F.3d 443, noted that the
13   test is extremely stringent, more so than the clearly

14   erroneous standard that lawyers are familiar with.         The Court

15   noted in Brault that under this standard once an ALJ finds
16   facts, those facts can be rejected only if a reasonable

17   fact-finder would have to conclude otherwise.
18               The plaintiff in this case raises two basic

19   contentions, both of which affect the step five

20   determination, because if accepted, the errors would result
21   in a finding that the hypothetical posed to the vocational

22   expert was flawed.    The first relates to the failure to find

23   a physical impairment at step two focusing on plaintiff's
24   lumbar back condition.    The second attacks the residual

25   functional capacity finding and the weighing of medical
      Case 3:19-cv-01344-DEP Document 20 Filed 03/02/21 Page 12 of 26

               Decision - 2/24/2021 - 19-cv-1344                        9


1    opinions in the record.
2               Turning first to the step two determination, the

3    focus is on Dr. Jenouri's report, which appears at 386 to 389

4    of the Administrative Transcript, as well as the X-ray taken
5    on August 12, 2016.    That is reported at page 390.

6    Undoubtedly and undeniably the second step of the sequential

7    analysis is a modest step and a modest hurdle to surpass.
8    The governing regulation provides that an impairment or

9    combination of impairments is not severe if it does not
10   significantly limit claimant's physical or mental ability to

11   do basic work activities; 20 CFR Section 404.1521(a), and

12   there is a corresponding regulation in the Section 416
13   series.

14              The Second Circuit requirement is de minimis and

15   intended only to screen out the truly weakest of cases; Dixon
16   versus Shalala, 54 F.3d 1019 (2nd Cir. 1995).        However, the

17   mere presence of a disease or impairment, or establishing
18   that a person has been diagnosed or treated for disease or

19   impairment, is not by itself sufficient to establish a

20   condition as severe; Coleman versus Shalala, 895 F.Supp. 50
21   (S.D.N.Y. 1995).

22              The Administrative Law Judge rejected the

23   plaintiff's back injury as severe at page 18 and discussed
24   why.   The first question is, assuming that there is error at

25   step two, would the error be harmless.       Dr. Jenouri in his
      Case 3:19-cv-01344-DEP Document 20 Filed 03/02/21 Page 13 of 26

               Decision - 2/24/2021 - 19-cv-1344                        10


1    opinion at page 389 found a moderate restriction in walking,
2    standing, sitting long periods, bending, stair climbing,

3    lifting, and carrying, which, of course, could have

4    potentially affect the residual functional capacity, but that
5    was given limited weight.     There is no exertional limitation

6    in the RFC.

7               As plaintiff argues, the three jobs specified in
8    the Administrative Law Judge's determination are all in the

9    medium exertional range.     Medium work involves lifting no
10   more than 50 pounds at a time with frequent lifting or

11   carrying of objects weighing up to 25 pounds.        The regulation

12   goes on to state, "If someone can do medium work, we
13   determine that he or she can also do sedentary and light

14   work."   20 CFR Section 404.1567(c).

15              The plaintiff relies on Giddings for the
16   proposition that -- Giddings versus Astrue, 333 F.App'x 649,

17   (2d Cir. 2009), for the proposition that Dr. Jenouri's
18   opinion, which stands uncontradicted by any other medical

19   opinion that would support the RFC, cannot be overridden

20   unless there is overwhelmingly compelling reasoning given.          I
21   note that the Commissioner in this and several other cases

22   has asked the Court to declare that the Second Circuit's

23   overwhelmingly compelling reasoning standard has been
24   abrogated, but I respectfully decline that invitation and

25   note that as recently as 2020 the Second Circuit was still
      Case 3:19-cv-01344-DEP Document 20 Filed 03/02/21 Page 14 of 26

                 Decision - 2/24/2021 - 19-cv-1344                      11


1    using that standard.
2                The defendant relies on Pellam; Pellam versus

3    Astrue, 508 F.App'x 87 (2d Cir. 2013).       That case is somewhat

4    distinguishable, though, because while the consultative
5    examiner's opinion was rejected in that case, the RFC finding

6    was actually consistent with the opinion.

7                As I indicated, the Administrative Law Judge at 18
8    and 19 gave Dr. Jenouri's opinion limited weight.         The

9    reasoning cited includes the fact that there was no
10   compression fracture revealed in the X-ray, there was

11   extremely conservative treatment demonstrated in the record.

12   Plaintiff treated her back condition with over-the-counter
13   medications, including Tylenol, Ibuprofen, and muscle

14   relaxers.    She in many instances described her pain as zero

15   on a scale of zero to ten, including at 435, 440, 445, 456,
16   467, and 624 of the Administrative Transcript.        She also

17   described at page 370 her condition, back condition is stable
18   without radiation.    She also apparently has engaged walking

19   and exercises.

20               So in terms of the step two argument, I find that
21   the reasoning cited by Administrative Law Judge Koennecke

22   meets the overwhelmingly compelling standard for discounting

23   Dr. Jenouri's opinion.
24               Turning to the second argument, the argument first

25   surrounds the residual functional capacity finding of the
      Case 3:19-cv-01344-DEP Document 20 Filed 03/02/21 Page 15 of 26

                 Decision - 2/24/2021 - 19-cv-1344                      12


1    Administrative Law Judge.     Claimant's RFC represents the
2    finding of the range of tasks she is capable of performing

3    notwithstanding the impairments at issue; 20 CFR Section

4    416.945(a).    An RFC determination is informed by
5    consideration of all of the relevant medical and other

6    evidence.    The ascertaining of an RFC details both assessment

7    of exertional capabilities as well as non-exertional
8    limitations or impairments.     And, of course, any RFC

9    determination must be supported by substantial evidence.
10               When it comes to weighing medical opinions, there

11   is also an overarching consideration that the weighing of

12   conflicting opinions in the first instance is a matter
13   entrusted to an Administrative Law Judge, under Veino versus

14   Barnhart, 312 F.3d 578, 588 (2d Cir. 2002).        The mental and

15   cognitive issues are what is front and center in this case.
16   The weight to be given to medical opinions under the former

17   regulations governing applications filed prior to March of
18   2017 is addressed at 20 CFR Section 416.927(c).

19               The first opinion at issue is by Dr. Sobia Mirza

20   from September 5, 2018.    That appears at 595 and 596 of the
21   Administrative Transcript.     The opinion reflects a marked

22   limitation in maintaining regular attendance without

23   interruptions from psychological bases symptoms.         I think
24   that probably should be psychological based symptoms.         Marked

25   is defined as, "There is a serious limitation in this area.
      Case 3:19-cv-01344-DEP Document 20 Filed 03/02/21 Page 16 of 26

               Decision - 2/24/2021 - 19-cv-1344                        13


1    There is a substantial loss in the ability to effectively
2    function, the loss would be greater than 33 percent."         There

3    is also medium limitation in Dr. Mirza's report in the fields

4    of maintaining attention and concentration, and ability to
5    interact appropriately with the general public.

6               The opinion of Dr. Mirza was addressed at page 21

7    of the Administrative Transcript and it was given limited
8    weight.   The reasons cited include that it is based solely on

9    plaintiff's reports.    There is no indication that plaintiff
10   was frequently absent from counseling, and therefore in the

11   Administrative Law Judge's view, that would translate into a

12   finding that she would also not likely be absent from work.
13   She also pointed out that Dr. Mirza was not able to fully

14   assess mental functioning, according to her own medical

15   source statement, and that it was not supported by objective
16   evidence, including the many denials by plaintiff of

17   psychological symptoms, psychiatric symptoms, and plaintiff's
18   statements that her symptoms were controlled with

19   medications.

20              The factors to be considered under the former
21   regulations, specifically Section 416.927, are well-known.

22   They are the so-called Burgess factors in the Second Circuit.

23   The Second Circuit has noted, however, in Estrella versus
24   Berryhill, 925 F.3d 90, from May of 2019, that the failure to

25   consider explicitly the Burgess factors is not necessarily
      Case 3:19-cv-01344-DEP Document 20 Filed 03/02/21 Page 17 of 26

              Decision - 2/24/2021 - 19-cv-1344                          14


1    fatal if a searching review of the record assures that the
2    treating physician rule is not violated.

3              Of course, as plaintiff argues, Dr. Mirza appears

4    to qualify as a treating source, and ordinarily the opinion
5    of a treating source or treating physician or acceptable

6    medical source under the former regulations regarding the

7    nature and severity of an impairment is entitled to
8    considerable deference if it is supported by medically

9    acceptable clinical and laboratory diagnostic techniques and
10   is not inconsistent with other substantial evidence.         Such

11   opinions are not, however, controlling if they're contrary to

12   other substantial evidence in the record, including the
13   opinions of other medical experts.

14             And, of course, as I previously noted, where there

15   are conflicts, the resolution is properly entrusted under
16   Veino to the Commissioner.     If controlling weight is not

17   given to a treating source opinion, the Burgess factors must
18   be addressed and there must be an indication of what weight,

19   if any, is given to a medical source opinion.

20             In this case the form is a check-box form with no
21   explanation provided.    I do note that defendant argues that

22   the reliance solely on the subjective complaints of a

23   plaintiff is not a proper basis to reject those opinions.
24   Those cases that are cited are Roma versus Astrue, 468

25   F.App'x 16, and Dailey versus Commissioner of Social
      Case 3:19-cv-01344-DEP Document 20 Filed 03/02/21 Page 18 of 26

                 Decision - 2/24/2021 - 19-cv-1344                      15


1    Security, 2016 WL 922261 (N.D.N.Y February 2016).
2                I might agree with that when it comes to a physical

3    impairment, but in terms of a mental impairment, it's fairly

4    clear that plaintiff's statements and the observations of
5    medical professionals are important to consider as plaintiff

6    has argued.    Flynn versus Commissioner of Social Security

7    Administration, 729 F.App'x 119 (2018) supports that
8    conclusion, as well as Stacey versus Commissioner of Social

9    Security Administration, 799 F.App'x 7 (2020).
10               So I reject this part of the Commissioner's

11   argument.    However, I do find that the reasoning of the

12   Administrative Law Judge for giving limited weight to
13   Dr. Mirza's opinion is explained sufficiently when you read

14   the decision as a whole, which goes through considerably the

15   treatment received.    I find the reasoning is well set out and
16   a searching review of the record convinces the Court that the

17   treating source rule is not violated in connection with
18   Dr. Mirza's opinions.

19               The next opinion cited by the plaintiff is from

20   Counselor Hagerbaumer, and that was given on August 21, 2018.
21   It appears at 405 to 406 of the Administrative Transcript.

22   It is extremely unclear because on both pages the counselor

23   has drawn a line through the check-box areas and written,
24   quote, "unable to assess per clinic policy," but then she

25   goes ahead and finds extreme limitations in certain areas,
      Case 3:19-cv-01344-DEP Document 20 Filed 03/02/21 Page 19 of 26

                 Decision - 2/24/2021 - 19-cv-1344                      16


1    including accepting instructions and responding appropriately
2    to criticism from supervisors, getting along with co-workers,

3    ability to respond appropriately to ordinary stressors in a

4    work setting with simple tasks.
5                The counselor also notes sporadic suicidal ideation

6    and history of auditory hallucinations, but states that the

7    main issue is her inability to cope with her reactions caused
8    by external stressors.    She also has a learning disability

9    which causes limitations in her daily functioning.         To some
10   degree, as the Commissioner has noted, these limitations are

11   accommodated in the residual functional capacity finding.          I

12   note that under the former regulations, the counselor is not
13   an acceptable medical source and her opinions are, therefore,

14   not subject to the treating source rule.

15               I agree that there seems to be a disparity between
16   the statement that she cannot assess and the finding that she

17   did, in fact, assess.    But as I said, the concerns appear to
18   be the effect of stressors and her learning disability, and

19   as I said, those are accommodated in the residual functional

20   capacity.    She is also limited in her interaction with
21   others, including the public and her supervisor, and those

22   are accommodated as well in the residual functional capacity

23   finding.    So I find no error in consideration of this report.
24               The next report considering plaintiff's psychiatric

25   conditions is the report of consultative examiner, Dr. Sara
      Case 3:19-cv-01344-DEP Document 20 Filed 03/02/21 Page 20 of 26

                 Decision - 2/24/2021 - 19-cv-1344                      17


1    Long, a psychologist, and it appears at 392 to 396 of the
2    Administrative Transcript, and the results from a

3    consultative examination on August 16, 2016.        The medical

4    source statement finds, "Mild to moderate limitations
5    regarding following and understanding simple directions and

6    performing simple tasks.     She was able to maintain attention

7    and concentration.    She appears able to maintain a regular
8    schedule.    She is able to learn some new tasks.      Regarding

9    complex tasks and making appropriate decisions, there appear
10   to be marked limitations.     It is not clear that she is

11   relating adequately to others.      Her psychiatric symptoms

12   might cause problems in this area.      She presents with low
13   stress management."    It goes on to say that, "The results of

14   the present evaluation appear to be consistent with

15   psychiatric history of substance abuse problems which appear
16   to interfere with her ability to function on a regular

17   basis."
18               The report of a consultative examiner such as

19   Dr. Long is entitled to weight and can provide substantial

20   evidence for a determination.     The Administrative Law Judge
21   in this case afforded substantial weight, or significant

22   weight, I should say, to Dr. Long's opinions at pages 20 and

23   21 and also again discussed at page 22.       The residual
24   functional capacity finding addressed many of the limitations

25   identified by Dr. Long, including judgment and relating to
      Case 3:19-cv-01344-DEP Document 20 Filed 03/02/21 Page 21 of 26

              Decision - 2/24/2021 - 19-cv-1344                         18


1    others, and decision-making.     As the Commissioner points out,
2    unskilled work requires little to no judgment; 20 CFR Section

3    416.968(a).    The residual functional capacity finding once

4    again accounted for stress and the limitation on the
5    interaction.

6              So I find no error in the consideration of

7    Dr. Long's opinion, and I find that Dr. Long's opinion does
8    provide substantial weight to support the resulting

9    determination of the Commissioner.
10             The next decision considered or opinion considered

11   is that of Dr. S. Juriga, a psychologist.       That appears at

12   Exhibit 3A.    He is a non-examining state agency consultant.
13   His opinion was rendered in September of 2016.

14             He finds moderate limitation in several areas,

15   including ability to understand and remember detailed
16   instructions; the ability to carry out detailed instructions;

17   the ability to maintain attention and concentration for
18   extended periods; the ability to perform activities within a

19   schedule, maintain regular attendance, and be punctual within

20   customary tolerances; the ability to sustain an ordinary
21   routine without special supervision; the ability to perform

22   and to complete a normal workday and workweek without

23   interruptions; the ability to accept instructions and respond
24   appropriately to criticism from supervisors; and the ability

25   to get along with co-workers or peers without distracting
      Case 3:19-cv-01344-DEP Document 20 Filed 03/02/21 Page 22 of 26

              Decision - 2/24/2021 - 19-cv-1344                         19


1    them or exhibiting behavioral extremes.
2              The summary of mental residual functional capacity

3    finding, which is what controls, appears 104 and 105 of the

4    opinion, and the summary is retains the ability to perform
5    entry level work, which, as the Commissioner has argued,

6    equates to simple unskilled work.      It is true that there is

7    no explanation given in certain portions of the worksheet,
8    but the residual functional capacity is what controls once

9    again, and it's summary and conclusions support the residual
10   functional capacity.

11             Many of the moderate limitations are also accounted

12   for in the residual functional capacity.       Granted, I would
13   like to see a more fulsome discussion in the residual

14   functional capacity finding, especially without explanation

15   or finding of certain of the moderately limited categories
16   set forth in the work sheet.     But I find that it does

17   adequately address the residual functional capacity and
18   support the ability to perform unskilled entry level work,

19   which is the same; Tollison versus Colvin, 2013 WL 3367101,

20   from the Middle District of Tennessee, July 5, 2013, and
21   that's addressed at note 8.     I find that the residual

22   functional capacity does pass muster.       Carver versus Colvin,

23   600 F.App'x (10th Cir. 2015).     It is well-accepted that a
24   non-examining consultative examiner's report can constitute

25   substantial evidence and overlie even a treating source if it
      Case 3:19-cv-01344-DEP Document 20 Filed 03/02/21 Page 23 of 26

                Decision - 2/24/2021 - 19-cv-1344                       20


1    is properly supported.    Netter versus Astrue, 272 F.App'x 54
2    (2d Cir. 2008).

3               As I indicated, it's well-accepted that moderate

4    limitations are not inconsistent with the ability to perform
5    unskilled work.   Richard H., 2020 WL 467734, from the

6    Northern District of New York, January 29, 2020.         And in that

7    case the proposition is said to be supported by Zabala v.
8    Astrue, 595 F.3d 402, 410 (2d Cir. 2010).       Plaintiff relies

9    on the Program Operations Manual Systems, or POMS, to argue
10   that the worksheet is not sufficiently detailed in this case,

11   and, of course, the POMS are not binding either on the

12   Commissioner or the Court.     One focus of the plaintiff is the
13   inability of her to apply for and be hired for a job.         As the

14   Commissioner's argued, that is not dispositive; 20 CFR

15   416.966.
16              I do note that the ALJ did not rely solely on

17   Dr. Juriga for her residual functional capacity finding.           She
18   considered Dr. Long's opinion, as well as the entire record,

19   which is generally supported by treatment notes discussed at

20   length at pages 22 and 23 of the Administrative Transcript.
21   It is true that Dr. Juriga's opinions come from 2016 and

22   predate some of the psychological treatment and

23   hospitalizations, but when you consider the entire record, it
24   does not appear that there was a significant decline, and, in

25   fact, consideration of later treatment notes show some
      Case 3:19-cv-01344-DEP Document 20 Filed 03/02/21 Page 24 of 26

                 Decision - 2/24/2021 - 19-cv-1344                       21


1    improvement.
2                The last opinion discussed by the plaintiff is from

3    Dr. Krantweiss, Dr. Adam Krantweiss, from November 18, 2017.

4    It appears at pages 598 to 602 of the Administrative
5    Transcript, and it addresses the plaintiff's level of

6    intellectual functioning, academic achievement, and adaptive

7    behavior.    There are several findings.     One finding is it is
8    expected that she would not succeed across many work

9    settings, she cannot technically be classified as
10   intellectually disabled, and it indicated that she should be

11   limited to a job requiring very basic capacity to read, spell

12   words, or perform mathematical calculations.
13               The opinion was discussed at page 21 of the

14   Administrative Transcript by the ALJ and given limited

15   weight.   It was noted that Dr. Krantweiss admitted that his
16   findings were speculative, but it also showed that plaintiff

17   has a basic ability to perform unskilled work, and the
18   limitations, the intellectual limitations that were cited are

19   accounted for in the residual functional capacity finding.

20   Once again, the act of finding of work is not relevant.            20
21   CFR Section 416.966, and Morrow v. Astrue, 2010 WL 3259988,

22   from the Northern District of New York, July 30, 2010, that's

23   addressed at footnote 5.
24               So I don't find any error in the consideration and

25   weighing of the various medical opinions in this case,
      Case 3:19-cv-01344-DEP Document 20 Filed 03/02/21 Page 25 of 26

                 Decision - 2/24/2021 - 19-cv-1344                      22


1    including those of treating source Dr. Mirza.         The step five
2    finding of the Commissioner is supported by substantial

3    evidence.    I find that the Commissioner did carry his burden

4    at that step by relying on the testimony of a vocational
5    expert who was posed a hypothetical that parallelled the

6    residual functional capacity finding, which I do find is

7    supported by substantial evidence.
8                I agree with the Commissioner that the Court is

9    simply unable to say that in this case no reasonable
10   fact-finder could conclude as the Administrative Law Judge

11   did; or put another way, a reasonable fact-finder would have

12   to conclude that plaintiff is incapable of performing the
13   work identified by the vocational expert.

14               So I will grant judgment on the pleadings to the

15   defendant and order dismissal of plaintiff's complaint.
16               Thank you both.   Please stay safe.

17                     *               *               *
18

19

20
21

22

23
24

25
 Case 3:19-cv-01344-DEP Document 20 Filed 03/02/21 Page 26 of 26




                   C E R T I F I C A T I O N



          I, EILEEN MCDONOUGH, RPR, CRR, Federal Official
Realtime Court Reporter, in and for the United States

District Court for the Northern District of New York,

do hereby certify that pursuant to Section 753, Title 28,
United States Code, that the foregoing is a true and correct

transcript of the stenographically reported proceedings held
in the above-entitled matter and that the transcript page

format is in conformance with the regulations of the

Judicial Conference of the United States.




                               ________________________________

                               EILEEN MCDONOUGH, RPR, CRR
                               Federal Official Court Reporter
